DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended claim 1 to include the previously recited allowable subject matter of cancelled claim 2. Thus claim 1 and its dependents are now considered allowable. The reasons for allowance for claim 2 was provided in action dated 12/17/2021 and also provided again below for ease of access.
As to claim 2, although the Hofpeter in view of the Wolf and Gobbi references does teach third and fourth engaging portions, it fails to teach the totality of claim 2. Specifically, claim 2 recites that the cutlery rack is pivoted via lifting the second side of the rack such that each engaging portion has a pivotal member upon which the rack pivots around. This limitation is neither taught nor suggested by any of the prior art references on record. Hofpeter in view of Wolf would provide a cutlery rack that has multiple engaging portions (see Hofpeter Figs.3-7) with a first and second side. However, the combination provides a pivoting mechanism located at a front portion of a dishwasher rack (see Wolf Figs.4-6) and not as a part of the engaging portion. Accordingly, it is not possible for the rack of Modified Hofpeter to pivot as claimed in claim 2 due to the markedly different structure. When the Hofpeter reference is taken in view of the Gobbi reference, the resultant structure provides a pivoting connection on a rack side that is not the side upon which the rack connects to the first and second walls. Thereby, the pivoting feature is not a part of the engaging portion as required by claim 2. Accordingly, it is impossible for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711